Citation Nr: 1532367	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-01 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to August 1960 and from January 1961 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, inter alia, continued a 10 percent disability rating for an ununited fracture of the distal end of the left clavicle.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A written transcript of that hearing was prepared and incorporated into the evidence of record.

The Board remanded the case in July 2014 for an examination and to obtain records.  Then, the claim was remanded again in January 2015 in order for the Appeals Management Center (AMC) to reconsider the Veteran's entitlement to an increased rating for ununited facture of the distal end of the left clavicle under Diagnostic Code 5203.  The case has now been returned to the Board.  (Note, in the January 2015 decision, the Board granted a disability rating of 20 percent for limitation of motion under Diagnostic Code 5201 associated with service connected ununited fracture of the distal end of the left clavicle prior to September 30, 2014.  It is unclear from the Board's review of the record as to whether this grant has been implemented by the AMC.)

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's ununited fracture of the distal end of the left clavicle is objectively manifested principally by pain and stiffness without dislocation, nonunion absent loose movement, and limited functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for ununited fracture of the distal end of the left clavicle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in December 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in these matters.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under the circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining service treatment records and VA and private medical records, and providing the Veteran with VA examinations in April 2011 and September 2014.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claims that has not yet been obtained. 

Additionally, the AMC substantially complied with prior remand instructions regarding his claim.  The previous remand instructed the AMC to reconsider the issue of entitlement to an increased rating for service-connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203.  The Board noted that the Veteran had been in receipt of a 10 percent rating under Diagnostic Code 5203 since July 1, 1977.  The Board pointed out that a disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2014).  Therefore, the AMC was instructed to reconsider the Veteran's eligibility for a higher rating under Diagnostic Code 5203, the disability for which he had received service connected benefits since July 1, 1977.  The AMC reconsidered the issue and issued a new Supplemental Statement of the Case in April 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

As previously discussed, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge at a hearing in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset, nature, and severity of his symptomatology.  The Veteran was advised of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted or requested.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background and Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities. 38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim (November 2010) for an increased rating, and continues to the present time.

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record. Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim of an increased disability rating for ununited fracture of the distal end of the left clavicle.

As a preliminary matter, the Board notes that the January 2015 Board decision adjudicated the issue of entitlement to an increased rating for service connected ununited fracture of the distal end of the left clavicle under Diagnostic Codes 5201, 5200, and 5202.  Thus, the scope of the Board's review here is limited to consideration of entitlement to an increased rating under Diagnostic Code 5203. The Veteran is in receipt of a 10 percent disability rating for his ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203.  The Veteran filed a claim for an increased rating in November 2010. 

Diagnostic Code 5203, for clavicle or scapula impairment, provides for a 20 percent evaluation for dislocation or nonunion with loose movement, and a 10 percent evaluation for nonunion without loose movement or malunion.  

Turning to the evidence of record, the Veteran was provided a VA examination concerning his appeal in April 2011.  The examiner reviewed the claims file and noted that this was completed in the examination report.  The examiner noted that there was no history of hospitalization, surgery, trauma to the joints, or neoplasm.  The examiner indicated that the Veteran's dominant hand is his right.  The Veteran stated that when he moves his shoulder and reaches over the bed of his truck, he must use his right shoulder because he cannot trust that his left shoulder can hold the weight when abducted or forward flexed.  The examiner found no evidence of deformity, giving way, instability, stiffness or weakness, but pain was indicated.  The Veteran's impingement impeded his ability to sustain active abduction above 90 degrees and active flexion beyond 120 degrees.  There was no evidence of incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusions.  The Veteran complained of tenderness.  

On examination, the Veteran's left shoulder had flexion to 120 degrees, left abduction to 90 degrees, left internal rotation to 90 degrees and left external rotation to 40 degrees; the examiner noted that there was evidence of objective pain with active motion.  The examiner indicated, however, that there was no additional limitation of motion after three repetitions of range of motion testing.  X-ray testing revealed that there was an old "comminuted fracture of the distal clavicle" acromioclavicular joint, which is healed with nonunion.  The glenohumeral joint itself appeared "relatively normal."  

The examiner found that the disability resulted in mild effects on the Veteran's ability to perform chores, exercise, and participate in sports.  The examiner indicated that, because the Veteran is right-hand dominant, the Veteran can work around the "mild inhibition" so that he may avoid the positions that cause pain.  The disability had no other functional effects on the Veteran's activities of daily life. 

At the May 2014 hearing, the Veteran reported left shoulder symptoms of limited motion, pain, loss of muscle mass due to nonuse of the left arm, and daily sleep impairment.  Further, he stated that his shoulder pain limits his daily activities.  Finally, he indicated that the shoulder pain limits his range of motion in the left shoulder.  

Then, after the July 2014 Board remand, the Veteran was provided another VA examination in September 2014 to determine the current severity of the Veteran's ununited fracture of the distal end of the left clavicle.  The examiner reviewed the claims file, including the Virtual VA and VBMS documents.  The examiner noted the Veteran's diagnoses of shoulder impingement syndrome, labral tear, acromioclavicular joint osteoarthritis, and acromioclavicular joint separation.  The examiner noted that the Veteran sustained an injury to the left acromioclavicular joint as result of the fall during his military service in 1973.  Radiographs performed at the time showed mild movement at the left acromioclavicular joint compared to the right when weight-bearing films were performed.  

The examiner noted that the Veteran was first granted service connection for this condition in the 1970s and was not seen for physical examination again until 2010.  In the interim, the Veteran was able to perform 20 years of occupational activity as a construction truck driver, commercial bus driver and school bus driver, and he finally retired in 2005.  

The Veteran reported intermittent pain in his left shoulder if he sleeps on that side, attempts to elevate beyond 90 degrees of forward flexion or abduction, or uses the arm repetitively for forceful grasping or pulling activities.  He avoids overhead work with the arm at the present time.  He was not receiving any ongoing treatment; but he was seen for a single episode of physical therapy about a year previously at which time he had approximately 120 degrees of forward flexion and abduction.  He stated that he performed an at-home exercise program but the examiner noted that it did not appear to include attempts at abduction or forward flexion beyond 90 degrees.  

The Veteran reported flare-ups of the left shoulder that result from repetitive or extended use.  The examiner indicated that the flare-ups do not result in significant limitations of function due to weakness, instability, fatigability, or incoordination.  Such activity, the examiner explained, does not result in increased pain that does not reduce endurance for the activity and does not result in any loss of excursion from the baseline function.  

On examination, the Veteran had abnormal range of motion in the left shoulder.  He had flexion to 90 degrees, abduction to 90 degrees, external rotation to 80 degrees, and internal rotation to 80 degrees.  The Veteran was unable to perform overhead activities or those requiring abduction of the arm beyond 90 degrees.  The Veteran had tenderness over the anterior joint line which is the most prominent area of pain with lesser pain on palpation of the acromioclavicular joint.  The Veteran had full strength on flexion and abduction.  No ankylosis was noted.  Instability was noted, but there was no history of mechanical symptoms or recurrent dislocation of the glenohumeral joint.  Additionally, the examiner indicated that the Veteran has osteoarthritis of the left acromioclavicular joint, and tenderness on palpation.  

Additionally, the MRI revealed that the acromion has a neutral slope in the coronal plane and a sagittal flat undersurface.  There were moderate degenerative changes of the acromioclavicular joint with spurring and minimal joint line fluid/edema.  The distal supraspinatus tendon over one to two centimeters is expanded with edematous and irregularity on its bursal surface.  The dominant finding was that of tendinitis, although partial bursal surface tear was strongly suspected.  The remainder of rotator cuff muscles and tendons appeared to be intact.  The joint line contained slightly increased amounts of fluid but was largely normal on its articular surface.  The anterior labrum showed suspected degenerative changes and fraying appearing more broadened than typically seen and somewhat irregular in configuration.  The same pattern was found throughout the anterior labrum extending to the biceps anchor area.  

Finally, the examiner indicated that the condition would preclude occupational activities that required overhead use of the hand or abduction of the arm above the level of the shoulder and would limit tolerance for activities requiring repetitive forceful grasping or pulling, lifting or carrying with the left upper extremity as these activities aggravate pain.

Taking into account the evidence of record, the Board finds that the Veteran's ununited fracture of the distal end of the left clavicle is properly rated as 10 percent disabling throughout the appeal period.  As already noted, the next-higher disability evaluation of 20 percent requires nonunion with loose movement or dislocation.  In this case, the evidence shows that, while the Veteran's distal end of the left clavicle is ununited and has led to degenerative changes and reduced range of motion, the nonunion is not so severe as to cause loose movement or dislocation.  Indeed, as shown in the September 2014 VA examination and MRI results, the abnormality still allows the rotator cuff muscles and tendons to be intact, and the joint line was largely normal on its articular surface.  

The Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Board notes that the Veteran is in receipt of a separate rating that contemplates the reduced range of motion caused by the pain.  Additionally, there was no objective evidence of any dislocations of the shoulder.  In addition, while the Veteran complained of flare-ups, the evidence of record shows that the Veteran is able to work around the limitations caused by his pain and reduced range of motion in the left shoulder.  There is no additional functional impairment in the left shoulder commensurate with the criteria for an evaluation in excess of the 10 percent rating currently assigned.

Applying the criteria of Diagnostic Code 5203 to the evidence, an objective assessment of the Veteran's present impairment of the left shoulder is against a finding of an evaluation in excess of 10 percent at any time during the pendency of this appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

In so finding the above, the Board notes that the Veteran is competent to report on symptoms and credible to the extent that he believes he is entitled to higher ratings.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

The Board has also considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  The symptoms associated with the Veteran's service-connected ununited fracture of the distal end of the left clavicle include pain, limitation of motion, stiffness, and avoiding overhead work with the arm.  However, these symptoms are not shown to cause any impairment that is not already contemplated by the rating criteria.  Thus, the Veteran has not described any unusual or exceptional features associated with his disability or described how the impairment associated with his disability impacts him in an exceptional or unusual way.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended, and the evidence does not indicate, that his ununited fracture of the distal end of the left clavicle renders him unemployable.  Indeed, the Veteran was employed for many years as a commercial truck driver and bus driver before he retired.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to a rating in excess of 10 percent for service-connected ununited fracture of the distal end of the left clavicle under Diagnostic Code 5203 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


